VOTING INSTRUCTION FORM SILVER STANDARD RESOURCES INC SEE VOTING INSTRUCTIONS ON REVERSE WE NEED TO RECEIVE YOUR VOTING INSTRUCTIONS AT LEAST ONE BUSINESS DAY BEFORE THE PROXY DEPOSIT DATE. INTERNET VOTE: WWW.PRQXYVOTE.COM TELEPHONE VOTE J-800474-7493 MEETING TYPE: MEETING DATE: RECORD DATE: PROXY DEPOSIT DATE: ACCOUNT NUMBER: CUSIP:82823L106CUID: ANNUAL MEETING WEDNESDAY, MAY 14, 2:00 P.M. PDT FOR HOLDERS AS OF APRIL 09, 2008 MAY 12, 2008 P628S4E CONTROL NO.: APPOINTEE(S) I ROBERT A. QUARTERMA1N, JOSEPH J. OVSENEK IF YOU WISH TO ATTEND THE MEETING OR DESIGNATE ANOTHER PERSON TO ATTEND, VOTE AND ACT ON YOUR BEHALF AT THE MEETING, OR ANY ADJOURNMENT THEREOF, OTHER THAN THE PERSON(S) SPECIFIED ABOVE, PRINT YOUR NAME OR THE NAME OF THE PERSON ATTENDING THE MEETING ON THE APPOINTEE UNE BELOW. PLEASE PRINT APPOINTEE NAME VOTING RECOMMENDATIONS 1 *- TO SET THE NUMBER OF DIRECTORS AT SIX. 2
